Case: 14-51317      Document: 00513113767         Page: 1    Date Filed: 07/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-51317
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JAVIER QUESADA-RIOS, also known as Javier Quezada-Rios,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-514-1


Before PRADO, OWEN and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Javier Quesada-
Rios has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Counsel also has implicitly moved to supplement the
record with copies of adjudicative documents regarding Quesada-Rios’s prior
state conviction. Quesada-Rios has filed a response and has moved for the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51317   Document: 00513113767    Page: 2   Date Filed: 07/13/2015


                               No. 14-51317

appointment of new counsel.     We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Quesada-Rios’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Therefore, counsel’s implied motion
for leave to supplement the record and motion for leave to withdraw are
GRANTED, counsel is excused from further responsibilities herein, Quesada-
Rios’s motion for appointment of new counsel is DENIED, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                     2